Citation Nr: 1711136	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  13-26 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal cell carcinoma with left kidney removal, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran is represented by:  Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.  His awards include the Vietnam Service Medal with two bronze stars, the Republic of Vietnam Campaign Medal, and the Navy Achievement Medal with Combat "V".  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     a January 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In his August 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for March 2014, but the Veteran subsequently cancelled his hearing.  In a September 2016 written statement, the Veteran requested a hearing after undergoing another VA examination.  In a February 2017 letter, the Veteran was asked to clarify whether he would like to testify at a hearing before the Board even if he does not receive another examination.  He was provided 30 days to respond.  To date, no response has been received from the Veteran.  Therefore, the Veteran's request for a hearing is considered withdrawn.       38 C.F.R. § 20.704(e) (2016).   

In March 2014, the Board denied the Veteran's service connection claim for renal cell carcinoma with left kidney removal, and the Veteran appealed that decision      to the Court of Appeals for Veterans Claims (Court).  In a November 2015 Joint Motion for Remand (Joint Motion), the parties agreed that the Board failed to ensure that that a December 2010 VA examination report was adequate for rating purposes, as it only addressed whether the Veteran's renal cell carcinoma was presumptively related to service.  The parties moved the Court to vacate the Board's March 2014 decision, and in a November 2015 order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Renal cell carcinoma was not shown in service or for many years thereafter, and the most probative evidence indicates that the Veteran's renal cell carcinoma is not related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for renal cell carcinoma have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records and VA and private treatment records.  The Veteran also underwent a VA examination in November 2010, and in December 2010, a VA physician provided an opinion as to whether the Veteran's renal cell carcinoma      was considered a soft tissue sarcoma.  In June 2016, VA obtained a supplemental opinion from an oncologist addressing the question of whether the Veteran's renal cell carcinoma was caused by his presumed in-service herbicide exposure.  In a September 2016 written statement, the Veteran requested another in-person medical examination and an interview with an oncologist.  The Board notes that VA's     duty to assist requires VA to "provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i) (emphasis added). In   this case, the Veteran's claim turns on whether his renal cell carcinoma was caused by his presumed in-service herbicide exposure.  The June 2016 VA examiner rendered an opinion addressing the etiological question presented by the Veteran's claim after reviewing the evidence of record, which includes written statements from the Veteran, VA and private treatment records, and the November 2010 VA examination report.  The Veteran has not advanced any specific arguments as to why another in-person examination is necessary.  Accordingly, the Board finds that the June 2016 VA medical opinion is sufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board also notes that action requested in the prior remand has been undertaken.  As previously noted, VA obtained a medical opinion from an oncologist in June 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also 38 C.F.R. § 3.655(b) (when a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Veteran seeks service connection for renal cell carcinoma with left kidney removal, which he asserts was caused by exposure to Agent Orange while serving      in Vietnam.  


Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred  in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with renal cell carcinoma.  Additionally, the Veteran's personnel records confirm that he served in the Republic of Vietnam during the Vietnam War Era.  Thus, he is presumed to have been exposed to an herbicide agent during service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  With a current disability and exposure to herbicide agents conceded, the only remaining issue before the Board is whether the Veteran's renal cell carcinoma is a result of that herbicide exposure or is otherwise related to service.  

Renal cell carcinoma is not included in the list of diseases presumptively linked to herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, the Veteran has alleged that renal cell carcinoma is a type of soft tissue sarcoma and should therefore be entitled to the presumption.  See id.

The Veteran underwent a VA examination in November 2010, and in a December 2010 opinion, the examiner indicated that renal cell carcinoma is not a soft tissue sarcoma.  The examiner explained that soft tissue sarcoma affecting the kidneys is called leiomyosarcoma and that the Veteran's renal cell carcinoma was a different histological type, with the primary site being the kidney.  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Id.  Nevertheless, even if a veteran is not entitled to a regulatory presumption of service connection for a given disability, the claim must be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), rev'd in part, Combee v. Principi, 4 Vet. App. 78 (1993).

The Veteran does not contend, and the evidence of record does not show, that he suffered from renal cell carcinoma or any renal disability during service or for many years thereafter.  In this regard, a review of the Veteran's service treatment records reveals no treatment for or diagnosis of renal cell carcinoma or other renal disability during service.  The record shows that the Veteran was initially diagnosed with    renal cell carcinoma of the left kidney in December 2009, which was treated with nephrectomy.  In September 2010, he was shown to have features suggestive of recurrent metastatic disease, which was subsequently confirmed.  

In June 2016, a VA oncologist reviewed the evidence of record and opined that the Veteran's renal cell carcinoma was less likely than not incurred in or caused by in-service herbicide exposure.  In support of this, the examiner indicated that there have not been enough studies performed to support a cause and effect relationship between renal cell cancer and herbicide exposure.  Therefore, the oncologist opined that the Veteran's renal cell cancer was more likely due to his history of smoking and/or another unknown concealed etiology.  

The Board finds the December 2010 VA examiner's opinion that renal cell carcinoma is not a soft tissue sarcoma to be highly probative, as it is supported with a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The Board also finds the June 2016 VA examiner's opinion to be highly probative, as it is based on a review of the evidence of record and supported by a reasoned medical explanation.  See id.

Such opinion is consistent with the findings of the National Academy of Sciences.  In this regard, in accordance with section 3 of the Agent Orange Act of 1991,     Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam War Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In the latest report, NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicide agents and renal cancer.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (Apr. 11, 2014).  

The Board has also considered a medical journal article submitted by the Veteran, which discusses presentation of metastatic renal cell carcinoma.  However, the article, which is entitled "Renal Cell Carcinoma Presenting as Skeletal Muscle Mass," does not state that renal cell carcinoma is a soft tissue sarcoma.  Rather, the article addresses metastasis in a primary renal cell carcinoma to muscle mass.  Thus, it is not probative of whether the Veteran's renal carcinoma is a soft tissue sarcoma or is otherwise related to herbicide exposure.  See AZ v. Shinseki, 731 f.3d 1303, 1311 (Fed. Cir. 2013) (citing Fed. R. Evid. 401) (noting that evidence is pertinent if it tends to prove or disprove a material fact).  

Although the Veteran believes that his renal cell carcinoma is considered a soft tissue sarcoma and/or is otherwise related to herbicide exposure, as a lay person, he has not shown that he has specialized training sufficient to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, the diagnosis, etiology, and classification of cancers are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the classification and/or etiology of his renal cell carcinoma is not competent medical evidence.  The Board finds the opinion of the 2016 VA examiner and the opinion from the 2010 examiner that the Veteran's renal cell cancer was not a soft tissue sarcoma to be significantly more probative than the Veteran's lay assertions.  There is no competent medical opinion of record linking the Veteran's renal cancer with service.

In sum, renal cancer was not shown in service or for many years thereafter, and the Veteran does not contend otherwise.  Moreover, the preponderance of the probative evidence is against a finding that the Veteran's renal cancer is related to service, to include herbicide exposure therein.  Accordingly, the Veteran's claim for service connection for renal cell carcinoma is denied.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for renal cell carcinoma, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for renal cell carcinoma is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


